Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED

SENIOR SECURED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
(this “First Amendment”), dated as of March 7, 2012, is among EXLP OPERATING
LLC, a limited liability company formed under the laws of the state of Delaware
(the “Borrower”), EXTERRAN PARTNERS, L.P., a limited partnership formed under
the laws of the state of Delaware (“EXLP”), the Lenders listed on the signature
pages attached hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as Swingline Lender.

R E C I T A L S

The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Senior Credit Agreement dated as of November 3,
2010 (as heretofore amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to and on behalf of the Borrower; and

The Borrower has requested, and the Administrative Agent and the Lenders party
hereto have agreed to, amend certain provisions of the Credit Agreement as more
fully provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections and Articles in this First
Amendment refer to Sections and Articles of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The following definition is hereby amended in its entirety to read as
follows:

“Agreement” means this Amended and Restated Senior Secured Credit Agreement, as
the same has been amended by that certain First Amendment, and as the same may
from time to time be further amended, modified, supplemented or restated.

(b) The following defined term in Section 1.02 is hereby added as follows:

“First Amendment” means the First Amendment to the Amended and Restated Senior
Secured Credit Agreement dated as of March 7, 2012, among the Borrower, EXLP,
the Administrative Agent, the Swingline Lender and the Lenders party thereto.



--------------------------------------------------------------------------------

“First Amendment Effective Date” means March 7, 2012.

2.2 Amendment to Section 2.06(c)(ii)(A). Section 2.06(c)(ii)(A) is hereby
amended and restated in its entirety to read as follows:

(A) such increase shall not be less than $25,000,000 and shall be in a whole
multiple of $5,000,000 in excess thereof unless the Administrative Agent
otherwise consents, and no such increase shall be permitted if, after giving
effect thereto, the cumulative increases of the Aggregate Commitments pursuant
to this Section 2.06(c) effected from and after the First Amendment Effective
Date would exceed $400,000,000;

2.3 Amendment to Section 2.08(a)(i). The Borrower has requested to increase the
aggregate principal amount of Swingline Loans which may be outstanding to
$50,000,000. On the First Amendment Effective Date, Section 2.08(a)(i) of the
Credit Agreement is hereby amended by replacing $30,000,000 with $50,000,000.

2.4 Amendment to Section 3.04(c)(ii). Section 3.04(c)(ii) is hereby amended by
deleting such Section in its entirety.

Section 3. Conditions Precedent. This First Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “First Amendment
Effective Date”):

3.1 The Administrative Agent shall have received from the Majority Lenders and
the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Persons.

3.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the First Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

3.3 No Default or Event of Default shall have occurred and be continuing as of
the date hereof, after giving effect to the terms of this First Amendment.

Section 4. Intent to Increase Aggregate Revolving Commitments. In connection
herewith, the Borrower has informed the Administrative Agent of the Borrower’s
intent to, immediately after the effectiveness of this First Amendment, increase
the Aggregate Revolving Commitments pursuant to Section 2.06(c)(ii)(A) of the
Credit Agreement, as such Section is amended by this First Amendment, by
$200,000,000 (the “Specified Facility Increase”). The parties hereto hereby
agree that the effectiveness of the Specified Facility Increase shall be
conditioned upon a pro rata reduction of the Aggregate Commitments (as defined
in the hereinafter described EXH Credit Agreement) by $200,000,000. As used
herein, the “EXH Credit Agreement” means that certain Senior Secured Credit
Agreement dated as of July 8, 2011, among Exterran Holdings, Inc., as borrower,
Wells Fargo Bank, National Association, as administrative agent, and the lenders
and other agents party thereto, as heretofore amended, restated, supplemented or
otherwise modified.



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

5.2 Representations and Warranties.

(a) Ratification and Affirmation. The Borrower and EXLP hereby: (i) acknowledge
the terms of this First Amendment; (ii) ratify and affirm their obligations
under, and acknowledge, renew and extend their continued liability under, each
Loan Document to which they are a party and agree that each Loan Document to
which they are a party remains in full force and effect, except as expressly
amended hereby, after giving effect to the amendments contained herein;
(iii) agree that from and after the First Amendment Effective Date each
reference to the Credit Agreement in the Security Instruments and the other Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this First Amendment; and (iv) represent and warrant to the Lenders that as
of the date hereof, after giving effect to the terms of this First Amendment:
(A) all of the representations and warranties made by the Borrower contained in
each Loan Document to which they are a party are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof), unless such representations and
warranties are stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (B) no Default or Event of Default has
occurred and is continuing.

(b) Corporate Authority; Enforceability; No Conflicts. The Borrower and EXLP
hereby represent and warrant to the Lenders that (i) they have all necessary
power and authority to execute, deliver and perform the obligations under this
First Amendment; (ii) the execution, delivery and performance by the Borrower
and EXLP of this First Amendment has been duly authorized by all necessary
action on their part; (iii) this First Amendment has been duly executed and
delivered by the Borrower and EXLP and constitutes the legal, valid and binding
obligation of the Borrower and EXLP in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditor’s rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law); (iv) this First Amendment requires no
authorizations, approvals or consent, or registration or filing with, or further
action by, any Governmental Authority, except for those that have been obtained
or made and are in effect; and (v) neither the execution and delivery of this
First Amendment nor compliance with the terms hereof will contravene, or result
in a breach of, the charter or by-laws of the Borrower or EXLP, any Governmental
Requirement, any agreement or instrument to which the Borrower or EXLP is a
party (other than any agreement or instrument the contravention of which or
breach of which could not reasonably be expected to be materially adverse to any
Secured Party) or by which it is bound or to which it or its Properties are
subject, or constitute a default under any such agreement or instrument.



--------------------------------------------------------------------------------

5.3 Loan Document. This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.4 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

5.5 NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES.

5.6 GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[Signatures Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

EXLP OPERATING LLC, as Borrower By:  

/s/ J. Michael Anderson

Name:   J. Michael Anderson Title:   Senior Vice President and   Chief Financial
Officer

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

EXTERRAN PARTNERS, L.P., as Guarantor By:   EXTERRAN GENERAL PARTNER, L.P., its
general partner By:   EXTERRAN GP LLC, its general partner By:  

/s/ J. Michael Anderson

Name:   J. Michael Anderson Title:   Senior Vice President and   Chief Financial
Officer

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Swingline
Lender and as a Lender By:  

/s/ Donald W. Herrick, Jr.

Name:   Donald W. Herrick, Jr. Title:   Director JPMORGAN CHASE BANK, N.A., as a
Lender By:  

/s/ Thomas Okamoto

Name:   Thomas Okamoto Title:   Authorized Officer BARCLAYS BANK PLC, as a
Lender By:  

/s/ Michael Mozer

Name:   Michael Mozer Title:   Vice President THE ROYAL BANK OF SCOTLAND PLC, as
a Lender By:  

/s/ Matthew Main

Name:   Matthew Main Title:   Authorised Signatory BNP PARIBAS, as a Lender By:
 

/s/ Michaela Braun

Name:   Michaela Braun Title:   Director By:  

/s/ Greg Smothers

Name:   Greg Smothers Title:   Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as a Lender By:  

/s/ Shaheen Malik

Name:   Shaheen Malik Title:   Vice President By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Associate SUMITOMO MITSUI BANKING CORPORATION,
as a Lender By:  

/s/ Masakazu Hasegawa

Name:   Masakazu Hasegawa Title:   Managing Director REGIONS BANK, as a Lender
By:  

/s/ David Valentine

Name:   David Valentine Title:   Vice President COMPASS BANK, as a Lender By:  

/s/ Jason Goetz

Name:   Jason Goetz Title:   Vice President CITIBANK, N.A., as a Lender By:  

/s/ Yasantha Gunaratna

Name:   Yasantha Gunaratna Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Mark Sparrow

Name:   Mark Sparrow Title:   Director CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, as a Lender By:  

/s/ Sharada Manne

Name:   Sharada Manne Title:   Director By:  

/s/ Michael D. Willis

Name:   Michael D. Willis Title:   Managing Director BRANCH BANKING AND TRUST,
as a Lender By:  

/s/ De Von J. Lang

Name:   De Von J. Lang Title:   Vice President UNION BANK, N.A., as a Lender By:
 

/s/ Scott Gildea

Name:   Scott Gildea Title:   Vice President TRUSTMARK NATIONAL BANK, as a
Lender By:  

/s/ Jeff Deutsche

Name:   Jeff Deutsche Title:   Senior Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Dale A. Stein

Name:   Dale A. Stein Title:   Senior Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

AMEGY BANK, N.A., as a Lender By:  

/s/ Brad Ellis

Name:   Brad Ellis Title:   Senior Vice President RAYMOND JAMES BANK, N.A., as a
Lender By:  

/s/ Scott G. Axelrod

Name:   Scott G. Axelrod Title:   Vice President BOKF, N.A. D/B/A BANK OF TEXAS,
as a Lender By:  

/s/ Brian Harley

Name:   Brian Harley Title:   Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party, including the Guaranty Agreement, and agrees that each Loan Document to
which it is a party, including the Guaranty Agreement, remains in full force and
effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
Amendment: (i) all of the representations and warranties made by such Guarantor
contained in each Loan Document to which such Guarantor is a party, including
the Guaranty Agreement, are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the text
thereof) as though made on and as of the First Amendment Effective Date (unless
such representations and warranties are stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such earlier date) and (ii) no Default or
Event of Default has occurred and is continuing.

 

ACKNOWLEDGED AND RATIFIED:   EXTERRAN PARTNERS, L.P.   By:   EXTERRAN GENERAL
PARTNER, L.P., its general partner   By:   EXTERRAN GP LLC, its general partner
  By:  

/s/ J. Michael Anderson

  Name:   J. Michael Anderson   Title:   Senior Vice President and     Chief
Financial Officer   EXLP LEASING LLC   By:  

/s/ J. Michael Anderson

  Name:   J. Michael Anderson   Title:   Senior Vice President and     Chief
Financial Officer